Exhibit 99.1 Viking Therapeutics Reports First Quarter 2016 Financial Results and Provides Corporate Update - VK5211 Phase 2 study for hip fracture ongoing - Positive Phase 1b data on VK2809 presented at American College of Cardiology - Public offering closed and over-allotment exercised in full, raising $10.8 million SAN DIEGO, May 10, 2016 Viking Therapeutics, Inc. ("Viking") (NASDAQ: VKTX), a clinical-stage biopharmaceutical company focused on the development of novel, first-in-class or best-in-class therapies for metabolic and endocrine disorders, today announced financial results for the first quarter of 2016, and provided an update on its clinical pipeline and other corporate developments. Highlights from, and Subsequent to, the Quarter Ended March 31, 2016 "We have a number of important goals for 2016 and we made great strides toward achieving each during the first few months of the year. Our Phase 2 clinical trial of VK5211 for hip fracture continues to enroll, with all planned U.S. sites expected to be up and running this quarter. We continue to prepare for the initiation of our Phase 2 clinical trial of VK2809, a novel thyroid receptor-beta (TRb) agonist for hypercholesterolemia and fatty liver disease, and expect to initiate this trial in the coming months.Our earlier-stage TRb program, VK0214, is also progressing through an important preclinical proof-of-concept study in X-linked adrenoleukodystrophy.This program is the subject of a collaboration with the Kennedy Krieger Institute and we look forward to sharing preliminary data in the mid-year timeframe.Lastly, to support these and our earlier stage programs, we recently announced the successful completion of a public offering, raising gross proceeds of approximately $10.8 million.These funds will allow us to advance key programs toward critical milestones that will ultimately drive value for our stakeholders.” Pipeline and Corporate Highlights • Continued progress with our ongoing Phase 2 clinical trial for VK5211 for hip fracture.VK5211 is a novel, orally available, non-steroidal small molecule selective androgen receptor modulator (SARM) which has been shown to have a stimulatory effect on lean body mass and bone mineral density, and may offer significant benefits to patients recovering from hip fracture surgery.By the end of the second quarter Viking expects all 16 U.S. sites to be open for enrollment and will begin opening an additional 15 European sites. • Advanced clinical plans for initiation of a Phase 2 trial for VK2809 for hypercholesterolemia and fatty liver disease.VK2809 is a novel, orally available small molecule thyroid receptor agonist that possesses selectivity for liver tissue as well as the beta receptor subtype, suggesting promising therapeutic potential in this patient population. Viking expects to initiate the Phase 2 clinical trial in mid-2016. • Presented positive data from a Phase 1b clinical trial of VK2809 in subjects with mild hypercholesterolemia at the 65th Annual Scientific Session & Expo of the American College of Cardiology (ACC). The results demonstrated substantial and clinically meaningful reductions in subjects' low-density lipoprotein cholesterol (LDL-C), triglycerides, and atherogenic proteins lipoprotein-a and apolipoprotein B following 14 days of treatment. • Completed a public offering of common stock and warrants, including the underwriters' full exercise of their over-allotment option, generating gross proceeds of approximately $10.8 million.Exercise of the warrants could generate up to an additional $12.9 million in gross proceeds. Financial Highlights Quarter Ended March 31, 2016 and 2015
